DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 1 recites the limitation “the cavities having concave surfaces” in the 7th line of the claim, which lacks the full support of the original disclosure.  Fig. 3 of the current application shows the cavities 32 having convex surfaces as illustrated in Fig. 3 below.

    PNG
    media_image1.png
    784
    482
    media_image1.png
    Greyscale
[AltContent: textbox (Convex surfaces of cavities 32 )][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Fig. 3 of the current application: showing convex cavities 32.
Claim 4 recites the limitation “concave cavities” in the 8th line of the claim, which lacks the full support of the original disclosure.  Fig. 3 of the current application shows the cavities 32 having convex surfaces as illustrated in Fig. 3 above, i.e. convex cavities.
Claims 2-3 and 5-11 are rejected because they depend on the rejected claims 1 and 4.
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the cavities having concave surfaces” in the 7th line of the claim, which is inconsistent with the original disclosure.  Fig. 3 of the current application shows the cavities 32 having convex surfaces as illustrated in Fig. 3 above.  The inconsistency renders the claim indefinite.
Claim 4 recites the limitation “concave cavities” in the 8th line of the claim, which is inconsistent with the original disclosure.  Fig. 3 of the current application shows the cavities 32 having convex surfaces as illustrated in Fig. 3 above, i.e. convex cavities.  The inconsistency renders the claim indefinite.
Claims 2-3 and 5-11 are rejected because they depend on the rejected claims 1 and 4.

Allowable Subject Matter
Claims 12-18 are allowed.

Response to Arguments
Applicant's arguments with respect to claims 1 and 4 have been considered but are moot in view of the new ground(s) of rejection.  Please see the rejections above regarding new limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sinha (US 8,722,525 B2) teach a multi-tiered semiconductor devices with convex and concave surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/28/2022